Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 12, 1977, convicting him of two counts of attempted murder in the second degree, upon a jury verdict, and sentencing him to consecutive terms of imprisonment of 8V3 to 25 years on each count. Judgment modified, as a matter of discretion in the interest of justice, by deleting therefrom the provision that the sentences are to be served consecutively and substituting therefor for a provision that the sentences imposed run concurrently. As so modified, judgment affirmed. The proof of defendant’s guilt was overwhelming. However, in our opinion the sentence was excessive to the extent indicated herein. O’Connor, J. P., Rabin, Gulotta and Margett, JJ., concur.